Citation Nr: 1413962	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-43 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for carpal tunnel syndrome, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1967 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2012, the Veteran withdrew his request for a hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further adjudication of the claims.

The Veteran contends that his diabetes (and secondary disabilities hypertension, peripheral neuropathy of the bilateral lower extremities, and bilateral carpal tunnel syndrome) were caused by exposure to herbicides while stationed in Korea.  Specifically, he contends that while stationed in Korea from February 1967 to April 1968, he was attached to the 4th Missile Command, 226th Signal Corps, located at Camp Page, which was near the DMZ.  He contends that his unit traveled throughout the northern part of South Korea, including to the DMZ.  In support of his claim, he submitted statements from a fellow serviceman who recalled that spraying occurred near a motor pool which was different than when there had previously been spraying for mosquitos.  He also submitted a statement from a serviceman who had been a combat medic stationed at Camp Mercer who recalled that he had sprayed Agent Orange in the spring and summer of 1968 in order to eradicate lice and mice.  He also submitted articles demonstrating that Camp Page had been shown to have a high level of soil contamination from oil leakage, though those articles do not state that herbicides were found at Camp Page.

Effective February 24, 2011, VA amended its regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA added a new paragraph to 38 C.F.R. § 3.307 that provides that a Veteran who served between April 1, 1968 and August 31, 1971 in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307 (a)(6)(iv); see also VA Adjudication Procedure Manual, M21-1MR, Part VI, 2.B.6.b. 

In this case, the Veteran was stationed in Korea from February 1967 to April 19, 1968, and therefore his service overlapped the timeframe listed by DoD above, with some service that did not overlap.  However, he was stationed with a unit other than one listed in block M21-1MR, Part VI, 2.B.6.b.  The VA Adjudication Procedure Manual provides that if the Veteran served in a unit other than one listed in block M21-1MR, Part VI, 2.B.6.b, and during a period that was not between April 1, 1968, and August 31, 1971, a request will be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides on a factual, case-by-case basis.  See M21-1MR, Part VI, 2.B.6.d. 

Given the assertions raised by the Veteran, particularly that his unit traveled to the DMZ, the Board finds that the claim for service connection for type II diabetes mellitus (with secondary hypertension, peripheral neuropathy of the bilateral lower extremities, and bilateral carpal tunnel syndrome) should be remanded for the development outlined in M21-1MR, Part VI, 2.B.6.d.



Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records.  If those records are unavailable, inform the Veteran of such and provide him with the opportunity to submit any additional records in support of his claim.

2.  Contact the U.S. Army and Joint Services Records Research Center (JSRRC) for a complete unit history, to include verification of the Veteran's alleged exposure to herbicides while stationed in Korea at Camp Page between February 1967 and April 1968, to include whether his unit traveled to the DMZ.  See M21-1MR, Part VI, 2.B.6.d.  Document all efforts made in this regard. 

3.  Readjudicate the issues on appeal.  If any of the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


